As filed with the Securities and Exchange Commission on March 16, 2015 Registration Nos. 333-31127; 811-08291 SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [X] Pre-Effective Amendment No. Post-Effective Amendment No. 29 REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [X] Amendment No. 30 (Check appropriate box or boxes) ISI STRATEGY FUND, INC. (Exact Name of Registrant as Specified in Charter) 666 Fifth Avenue, 11th Floor New York, New York 10103 (Address of Principal Executive Offices) Registrant’s Telephone Number, including Area Code: (212) 446-5600 R. Alan Medaugh 666 Fifth Avenue, 11th Floor New York, New York 10103 Copies to: Edward J. Veilleux EJV Financial Services LLC 5 Brook Farm Court Hunt Valley, MD 21030 (Name and Address of Agent for Service) It is proposed that this filing will become effective (check appropriate box): [X] immediately upon filing pursuant to paragraph (b) [ ] on March 1, 2015 pursuant to paragraph (b) [ ] 60 days after filing pursuant to paragraph (a) (1) [ ] on (date) pursuant to paragraph (a) (1) [ ] 75 days after filing pursuant to paragraph (a) (2) [ ] on (date) pursuant to paragraph (a) (2) of Rule 485 If appropriate, check the following box: [ ] This post-effective amendment designates a new effective date for a previously filed post-effective amendment. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, as amended, (the “1933 Act”) and the Investment Company Act of 1940, as amended, the Registrant, ISI Strategy Fund, Inc. (the “Fund”) certifies that it meets all of the requirements for effectiveness of this amendment to the Fund’s registration statement under Rule 485(b) under the 1933 Act and has duly caused this amendment to its registration statement to be signed on its behalf by the undersigned, duly authorized, in the City of New York, State of New York, on March 16, 2015. ISI STRATEGY FUND, INC. By: /s/ R. Alan Medaugh R. Alan Medaugh, President Pursuant to the requirements of the 1933 Act, this Registration Statement for ISI Strategy Fund, Inc. has been signed below by the following persons in the capacities on the date(s) indicated: Signature Title Date /s/ R. Alan Medaugh Director and President March 16, 2015 R. Alan Medaugh (Principal Executive Officer) /s/ Anthony Rose Treasurer March 16, 2015 Anthony Rose (Principal Financial and Accounting Officer) * Chairman and Director March 16, 2015 Louis E. Levy * Director March 16, 2015 W. Murray Jacques * Director March 16, 2015 Edward A. Kuczmarski /s/ Carl Frischling Attorney-in-Fact* March 16, 2015 EXHIBIT INDEX Index No. Description of Exhibit EX-101.INS XBRL Instance Document EX-101.SCH XBRL Taxonomy Extension Schema Document EX-101.CAL XBRL Taxonomy Extension Calculation Linkbase EX-101.DEF XBRL Taxonomy Extension Definition Linkbase EX-101.LAB XBRL Taxonomy Extension Labels Linkbase EX-101.PRE XBRL Taxonomy Extension Presentation Linkbase
